HELD
BY THE COURT:
That no liberality of intendment or indulgence will be permitted to rescue a party from the consequences of diregarding an express direction in law as to the mode of procedure in a suit. That the statements in the libel are in reality no more than suggestions or even inferences that the damages complained of were caused by the negligence or improper conduct of the steamboat. That this is not a fulfillment of the rule of the supreme court, and consequently is inadequate to lay a legal foundation for the action brought. That the exceptions therefore must prevail, but they are so technical and strict that it will be without costs, and with leave to the li-belant to amend within ten days.